No one may practice optometry in this state without first obtaining a certificate of registration or other permit from the board of examiners. The practice of optometry or any other profession by a corporation may not be legally sanctioned. An individual who is not licensed and/or a corporation which can not be licensed to practice optometry may not engage in the practice of that profession *Page 336 
by the expedient of employing a licensed optometrist. I therefore concur in the majority opinion.